Citation Nr: 1112717	
Decision Date: 03/31/11    Archive Date: 04/07/11

DOCKET NO.  07-33 103	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for a left knee disorder.

3.  Entitlement to service connection for a left shoulder disorder.

4.  Entitlement to service connection for hypertension.

5.  Entitlement to service connection for a lower back disorder.

6.  Entitlement to service connection for a respiratory disorder, to include as due to an undiagnosed illness and/or asbestos exposure.

7.  Entitlement to service connection for cervical spondylosis.

8.  Entitlement to service connection for chronic fatigue, to include as due to an undiagnosed illness.

9.  Entitlement to service connection for headaches, to include as due to an undiagnosed illness.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and mother


ATTORNEY FOR THE BOARD

M. Harrigan Smith, Counsel


INTRODUCTION

The Veteran served on active duty from January 1987 to May 1992.  He had service in Southwest Asia from September 1990 to April 1991.

This matter comes before the Board of Veterans' Appeals (Board) from an August 2005 rating decision adjudicated by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California, and issued by the RO in Montgomery, Alabama, which, inter alia, denied service connection for PTSD, a left knee condition, a left shoulder condition, hypertension, a lower back condition, a respiratory disorder, cervical spondylosis and cervical myalgia, chronic fatigue and headaches.  


In December 2006, the Veteran testified at a hearing before a Decision Review Officer (DRO hearing), and in November 2010, the Veteran testified before the undersigned Acting Veterans Law Judge at the RO (Travel Board hearing); a copy of these transcripts have been associated with the record.

The issues of entitlement to service connection for a left knee disorder, a left shoulder disorder, hypertension, a lower back disorder, a respiratory disorder, cervical spondylosis, and chronic fatigue are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  The Veteran will be notified if any further action on his part is required.


FINDINGS OF FACT

1.  The preponderance of the evidence supports a finding that the Veteran currently suffers from PTSD, consistent with the criteria set forth in the American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV), which is the result of a disease or injury in active duty service.

2.  The preponderance of the evidence supports a finding that the Veteran currently suffers from headaches that are secondary to the Veteran's anxiety and depression associated with his service-connected PTSD.


CONCLUSIONS OF LAW

1.  PTSD was incurred in or aggravated by active duty service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304(f) (2010).

2.  Headaches are secondary to or aggravated by the Veteran's service-connected PTSD.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.310(a) (2010).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

The VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claims; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1). 

With respect to the Veteran's claims of entitlement to service connection for PTSD and headaches, the Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.  

II.  The Merits of the Claims

The Veteran contends that he currently suffers from PTSD and headaches secondary thereto, as a result of his time in active duty service.  The Board concurs.

Governing Law and Regulations

Service connection may be granted if it is shown the Veteran develops a disability resulting from an injury sustained or disease contracted in the line of duty, or for aggravation during service of a pre-existing condition beyond its natural progression.  38 U.S.C.A. §§ 1110, 1131, 1153; 38 C.F.R. §§ 3.303, 3.306.
Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002).

In the absence of proof of a current disability, there can be no valid claim.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

A disorder may also be service connected if the evidence of record reveals the Veteran currently has a disorder that was chronic in service or, if not chronic, that was seen in service with continuity of symptomatology demonstrated thereafter.  
38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  That is, a Veteran can establish continuity of symptomatology in cases where the Veteran cannot fully establish the in-service and/or nexus elements of service connection discussed above.  38 C.F.R. § 3.303(b); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  To establish continuity of symptomatology, the Court held a Veteran must show "(1) that a condition was 'noted' during service, (2) with evidence of post-service continuity of the same symptomatology, and (3) medical or lay evidence of a nexus between the present disability and the post-service symptomatology."  Barr, 21 Vet. App. at 307.  

Whether medical evidence or lay evidence is sufficient to relate the current disorder to the in-service symptomatology depends on the nature of the disorder in question, that is, whether the relationship and disability are capable of lay observation.  Savage, 10 Vet. App. at 497; accord Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  For continuity of symptomatology, the Board cannot determine that lay evidence lacks credibility solely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006).  The Board may, however, consider a lack of contemporaneous medical evidence as one factor, among others, in determining the credibility of lay evidence.  Id. at 1337.
Disorders diagnosed after discharge may still be service connected if all the evidence, including pertinent service records, establishes the disorder was incurred in service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Service connection may be demonstrated by showing direct service incurrence or aggravation, as discussed above, or by using applicable presumptions, if available.  Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  As to presumptive service connection, some diseases on the other hand are chronic, per se, such as hypertension, and therefore will be presumed to have been incurred in service, although not otherwise established as such, if manifested to a degree of ten percent or more within one year after service.  Even this presumption, however, is rebuttable by probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of the facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  In essence, lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).

VA is to give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability benefits.  38 U.S.C.A. § 1154(a) (West 2002).  With regard to lay evidence, the United States Court of Appeals for the Federal Circuit (Federal Circuit) recently held that lay evidence, when competent, can establish a nexus between the Veteran's disability and an in-service disease or injury.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); but see Waters v. Shinseki, 601 F.3d 1274, 1278 (Fed. Cir. 2010) ("VA must consider lay evidence but may give it whatever weight it concludes the evidence is entitled to").  Citing its previous decisions in Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) and Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), the Federal Circuit stated in Davidson that it has previously and explicitly rejected the view that competent medical evidence is always required when the determinative issue in a claim for benefits involves either medical etiology or a medical diagnosis.  See id. at 1316.  

Instead, under 38 U.S.C.A. §§ 1154(a) lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (e.g., a broken leg), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau, 492 F.3d at 1377 (footnote omitted).  For example, a layperson would be competent to identify a "simple" condition like a broken leg, but would not be competent to identify a form of cancer.  Id. at 1377 n.4.

In short, lay evidence that is both competent and credible may establish the presence of a condition during service, post-service continuity of symptomatology, and a nexus between the present disability and the post-service symptomatology.  Barr, 21 Vet. App. at 307-09.  But "[t]he type of evidence that will suffice to demonstrate entitlement to service connection, and the determination of whether lay evidence may be competent to satisfy any necessary evidentiary hurdles, depends on the type of disability claimed."  Id. at 308.  See also Savage, 10 Vet. App. at 498.

A.  Posttraumatic Stress Disorder

The Veteran contends that he currently suffers from PTSD, which is a result of his active duty service in the Southwest Asia Theater of operations during the Persian Gulf War. 



Service connection for PTSD requires: (1) medical evidence diagnosing the condition in accordance with VA regulations; (2) a link, established by medical evidence, between current symptoms and an in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. 
§ 3.304(f) (2010).

If the evidence establishes that the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  See 38 U.S.C.A. § 1154(b) (West 2002) and 38 C.F.R. § 3.304(d) (2010) (pertaining to combat Veterans).

However, if the record indicates Veteran did not engage in combat, his alleged stressors must be established by official service records or other credible supporting evidence.  38 C.F.R. § 3.304(f) (2010); Cohen v. Brown, 10 Vet. App. 128 (1997); Doran v. Brown, 6 Vet. App. 283 (1994).  The regulatory amendment of "credible supporting evidence" means that "the Veteran's testimony, by itself, cannot, as a matter of law, establish the occurrence of a non- combat stressor."  Dizoglio v. Brown, 9 Vet. App. 163.

Additionally, if a stressor claimed by a Veteran is related to the Veteran's "fear of hostile military or terrorist activity" and a VA or VA-contracted psychiatrist or psychologist confirms that the claimed stressor is adequate to support a diagnosis of PTSD, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor so long as there is not clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service.  Stressor Determinations for Posttraumatic Stress Disorder, 75 Fed. Reg. 39,843, 39,852 (July 13, 2010) (to be codified at 38 C.F.R. § 3.304(f)(3)); 75 Fed. Reg. 41,092 (July 14, 2010) (correcting the effective date of the rule published on July 13, 2010).  For purposes of this section, "fear of hostile military or terrorist activity" means that "a Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, . . . , and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror."  75 Fed. Reg. at 39,852.

At his Travel Board hearing, the Veteran testified that he served on a tank in the Persian Gulf War, and that missiles exploded over his head, causing him to leap off his tank.  He indicated that he felt like his life was in danger while serving in Southwest Asia. 

A December 2003 VA medical record shows that the Veteran was admitted to the hospital for adjustment disorder with depressed mood and anxiety.  The Veteran indicated that he had no previous psychiatric treatment.  He was treated for two days and released.  October 2004 through December 2004, VA medical records reflect that the Veteran received treatment for substance abuse and was diagnosed with PTSD in October 2004.  A January 2005 VA Discharge Summary shows that the Veteran was hospitalized for substance abuse, a substance-induced mood disorder, adjustment disorder and a rule out for PTSD.  The Veteran indicated that he had nightmares about the Persian Gulf War, biochemical alarms going off, missile attacks, and seeing dead bodies.

A June 2005 VA examination report shows that the Veteran reported that he was in the Gulf War from September 1990 to April 1991, and that, as he was going to Kuwait, near Bagdad, he saw many dead and burned bodies of Iraqi people.  In addition, he claimed that, during a missile attack, he had to jump off his tank when missiles exploded over his head.  The Veteran indicated that he had been admitted to the VA in December 2003 for psychiatric treatment.  He said that he had been depressed and was having nightmares.  At the time of the examination, the Veteran had been diagnosed with PTSD and was being treated.  He also attended counseling for anger management and issues related to the Gulf War.  Upon examination, the Veteran indicated that he had frequent nightmares, in which he saw people coming at him and saw explosions and was afraid he was going to die.  He had this nightmare about15 times per month, and was very depressed, irritable and easily aroused the days following these nightmares.  The examiner noted anxiety and depression on examination.  The examiner diagnosed PTSD, related to the Gulf War.  VA medical records since this examination have shown ongoing treatment for PTSD, diagnosed under the DSM-IV criteria.

In this case, the Veteran has a current diagnosis of PTSD, which had been related by competent medical evidence to his experience serving in the Gulf War.  With regard to verification of the Veteran's stressors, the Board notes that the Veteran's DD Form 214 does not show a combat award, but does confirm his service in the Southwest Asia Theater of Operations during the Persian Gulf War.  At his Travel Board hearing, the Veteran testified that he felt that his life was in danger while serving in the Persian Gulf War.  He has indicated consistently that he jumped off his tank when missiles exploded over his head.  

As noted above, under the new criteria, if a Veteran's claimed stressor is related to his fear of hostile military or terrorist activity and a VA psychiatrist or psychologist confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the Veteran's symptoms are related to the claimed stressor, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor, provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service.  In this case, the Veteran's stressor relates to fear of hostile military activity, as he has indicated that missiles exploded above his tank while in the Persian Gulf War and that he feared for his life while serving in Southwest Asia.  In addition, the Veteran had been diagnosed several times with PTSD, meeting the DSM-IV criteria, by VA psychiatric examiners.  The June 2005 VA examiner noted that his PTSD was related to his time in the Persian Gulf War.  Finally, the Veteran's contentions are consistent with his service in the Persian Gulf War.  As such, the Board finds that the Veteran's lay testimony is sufficient to establish the occurrence of the Veteran's in-service stressors and that the Veteran meets the criteria for entitlement to service connection for PTSD.  




Accordingly, the benefit-of-the-doubt will be conferred in the Veteran's favor and his claim for service connection for PTSD is granted, subject to the controlling laws and regulations, which govern awards of VA compensation.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.400 (2010); see also Gilbert v. Derwinksi, 1 Vet. App. 49 (1990).

B.  Headaches

The Veteran contends that he currently suffers from headaches that are a result of an undiagnosed illness.  He testified that he began having headaches due to stress, when he was on active duty, prior to being deployed to the Persian Gulf War.  As noted above, the Veteran has also alleged an alternate theory of entitlement for headaches, this to include as secondary to his anxiety and depression.  It should be noted here that the Board is required to consider all theories of entitlement raised either by the claimant or by the evidence of record as part of the non-adversarial administrative adjudication process.  Robinson v. Shinseki, 557 F.3d 1355 (Fed. Cir. 2009).  Therefore, in this case, the Board has construed the Veteran's claim liberally, to include a claim of entitlement to service connection for headaches on both a direct and secondary basis.

A disability, which is proximately due to, or the result of a service-connected disease or injury shall be service-connected.  38 C.F.R. § 3.310.  Establishing service connection on a secondary basis requires evidence sufficient to show that a current disability exists and that the current disability was either caused by or aggravated by a service-connected disability.  38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).  Generally, when a Veteran contends that a service-connected disability has caused a new disorder, there must be competent medical evidence that the secondary disorder was caused or chronically worsened by the service-connected disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998). 

Initially, the Board notes that the Veteran has a current diagnosis of headaches.  See VA Examination Report, June 2005.  Accordingly, element (1), current disability, has been met.  See Shedden, supra.

Review of the Veteran's service treatment records reflects one instance that he reported a migraine, in March 1989.  There are no other service treatment records, which reflect complaints of or treatment for headaches.  Thus, element (2), in-service disease or injury, has arguably been met.  Id.  The Board also notes that this decision has granted the Veteran entitlement to service connection for PTSD, and thus element (2) under Wallin, presence of a service-connected disability, has also been met.  See Wallin, supra.

With respect to crucial element (3), nexus, the aforementioned June 2005 VA examination report shows that the Veteran reported that his anxiety and depression made his headaches worse.  He also reported some headaches were related to his PTSD/anxiety symptoms.  The examiner diagnosed headaches, secondary to his anxiety and depression.  The Board further notes that, where it is not possible to distinguish the effects of a nonservice-connected condition from those of a service-connected condition, the reasonable doubt doctrine dictates that all symptoms be attributed to the Veteran's service-connected disability.  See Mittleider v. West, 11 Vet. App. 181 (1998).  As there is no indication here it is possible to distinguish the symptoms from the Veteran's various psychiatric disorders, the Board has considered all of his psychiatric symptoms in evaluating his PTSD.  As such, the evidence of record shows that the Veteran's headaches are secondary to his now service-connected PTSD, and element (3) has been satisfied.  See Shedden and Wallin, supra.  

Accordingly, the benefit-of-the-doubt will be conferred in the Veteran's favor and his claim of entitlement to service connection for headaches, to include as secondary to PTSD, is granted, subject to the controlling laws and regulations, which govern awards of VA compensation.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.400 (2010); see also Gilbert v. Derwinksi, 1 Vet. App. 49 (1990).





ORDER

Entitlement to service connection for PTSD is granted.

Entitlement to service connection for headaches is granted.


REMAND

After a thorough review of the Veteran's claims file, the Board has determined that additional evidentiary development is necessary prior to the adjudication of his claims of entitlement to service connection for a left knee disorder, a left shoulder disorder, hypertension, a lower back disorder, a respiratory disorder, cervical spondylosis, and chronic fatigue.

The duty to assist includes obtaining additional medical records or an examination when necessary to make an adequate determination.  Duenas v. Principi, 18 Vet. App. 512 (2005).

In this case, the Veteran has indicated that he began seeking treatment with the VA in 1994.  The earliest treatment records in the claims file are from October 1999.  It does not appear that the RO has ever attempted to obtain these records.  In addition, at his hearing, the Veteran indicated that he had been receiving ongoing treatment with the VA.  In particular, the Veteran indicated that he had received treatment as recently as September 2010.  The most recent VA medical records in the claims file are from February 2008.  On remand, the RO/AMC should obtain these records.

The Veteran was provided with VA orthopedic examinations in June 2005 and February 2007.  The June 2005 VA examiner did not provide a nexus opinion regarding the Veteran's left knee disorder, and linked the Veteran's neck disorder to his post-service accident in 2003; however, this examiner did not discuss the Veteran's contentions that he has had neck and left knee pain since service.  The Veteran was provided with another VA orthopedic examination in February 2007.  This examiner found that the Veteran's low back pain did not begin during service, based on the fact that there was only one instance of back pain after lifting a lawn mower, and no other service treatment records showing treatment for his back or injury to his back.  In terms of his left knee, the examiner noted that there was one occurrence of knee pain in October 1987, but no other record of left knee problems.  On remand, the Veteran should be provided with another orthopedic examination, which takes into account his claims that he has had pain in his left knee, left shoulder, back and neck since his discharge from service in 1992.  

The Veteran contends that he has a respiratory disorder, which is related to service.  His service treatment records reflect treatment for bronchitis and pleurisy.  If any additional records are obtained which reflect a diagnosis of a respiratory disorder, the Veteran should be afforded a VA examination to determine whether his current respiratory disorder is related to service.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should ask the Veteran to identify all health care providers that have treated him for his claimed disorders.  The RO/AMC should attempt to obtain records from each health care provider he identifies that might have available records.  In particular, the RO/AMC should obtain any VA medical records, which show treatment for the Veteran beginning in 1994 and prior to October 1999, and after February 2008.  If records are unavailable, please have the provider so indicate.

2.  The RO/AMC should arrange for the Veteran to be afforded an orthopedic examination, by an appropriate specialist, to determine whether the Veteran's back, neck, left shoulder and left knee disorders are a result of any incident in service or began to manifest during service.  In addition, if the newly obtained medical records reflect a diagnosis of a breathing/pulmonary disorder, the RO/AMC should arrange for the Veteran to be afforded a VA pulmonary examination, to determine whether he has a current breathing/pulmonary disorder, which is related to service.

All indicated tests or studies deemed necessary for an accurate assessment should be done.  The claims file, this remand and any additional treatment records must be made available to the examiner(s) for review of the pertinent evidence in connection with the examination(s), and the report(s) should so indicate.  

The orthopedic examiner should offer an opinion as to whether it is at least as likely as not (50 percent or more probability) that the Veteran's back, neck, left shoulder and left knee disorders are a result of any incident in service or began to manifest during service or is etiologically related to the Veteran's active duty service in any way.  The examiner should take a complete history from the Veteran regarding each of these disorders should discuss his claims regarding the in-service incurrences of back, neck, left shoulder and left knee pain and his claims that he has had ongoing back, neck, left shoulder and left knee pain since he left service.  For purposes of this examination only, the examiner should take these claims to be credible.  

If the VA medical records obtained reflect a diagnosis of a pulmonary disorder, the Veteran should be provided with a VA pulmonary examination, in which the examiner offers an opinion as to whether it is at least as likely as not (50 percent or more probability) that the Veteran's has a breathing/pulmonary disorder which is a result of any incident in service or began to manifest during service or is etiologically related to the Veteran's active duty service in any way.  The examiner should take a complete history from the Veteran regarding his breathing problems and, for purposes of this examination only, the examiner should take these claims to be credible.  

If the etiologies of the diagnosed disorders are attributed to multiple factors/events, the examiner should specify which symptoms/diagnoses are related to which factors/events. 

The examiner should clearly outline the rationale and discuss the medical principles involved for any opinions expressed.  If the requested medical opinions cannot be given, the examiner should state the reason why.

3.  After completion of the above, the RO/AMC should readjudicate the Veteran's claims.  If any determination remains unfavorable to the Veteran, he and his representative should be provided with a supplemental statement of the case.  The Veteran should be afforded an opportunity to respond before the case is returned to the Board for further review.  

The purposes of this remand are to comply with due process of law and to further develop the Veteran's claims.  No action by the Veteran is required until he receives further notice; however, the Veteran is advised that failure to cooperate by reporting for examination without good cause may have adverse consequences on his claims.  38 C.F.R. § 3.655 (2010).  The Board intimates no opinion, either legal or factual, as to the ultimate disposition warranted in this case, pending completion of the above.  The appellant and his representative have the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2010).



______________________________________________
K. A. KENNERLY 
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


